668 N.W.2d 905 (2003)
AUTO CLUB INSURANCE ASSOCIATION, Plaintiff-Appellant,
v.
Vasel JUNCAJ, Hana Juncaj, Ljena Juncaj, Sonia John, Susan John, a Minor by her Next Friend, and Akhtar John, Defendants-Appellees.
Docket No. 122540, COA No. 231298.
Supreme Court of Michigan.
September 29, 2003.
On order of the Court, the motion for reconsideration of this Court's order of June 19, 2003 is considered, and it is DENIED, there being no majority in favor of granting the motion.
CORRIGAN, C.J., and MARKMAN, J., would grant reconsideration and, upon reconsideration, would grant leave to appeal.
TAYLOR, J., would grant reconsideration and, upon reconsideration, would reverse the judgment of the Court of Appeals.
YOUNG, J., Jr., not participating.